Citation Nr: 1609925	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-49 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to January 1993, from November 1993 to November 1994, from March 2002 to June 2002, and from August 2003 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In March 2015, the Board remanded the issue of entitlement to service connection for left ear hearing loss for further development.


FINDING OF FACT

Left ear hearing loss has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard September 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in May 2015 pursuant to the Board's May 2015 remand.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it was conducted by a state-licensed audiologist and includes a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2015).  Thus, VA's duty to assist has been met.

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hearing loss disability for VA purposes is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Court has held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).

The Board finds that service connection left ear hearing loss is not warranted because the competent medical evidence of record fails to show a hearing loss disability since VA received the Veteran's service connection claim for hearing loss in September 2006.  Audiological data gathered throughout the appeal, to include during the July 2009 and May 2015 VA audiological examinations, shows left ear auditory thresholds less than 26 decibels at 500, 1000, and 2000 Hertz and speech recognition scores greater than 94 percent.  While auditory thresholds were 30 and 35 decibels at 3000 and 4000 Hertz, respectively, such impairment is demonstrative of some hearing loss, but it does not rise to the level of hearing loss for VA compensation purposes.  See Hensley, 5 Vet. App. at 157.  In the absence of evidence of a current hearing loss disability as defined by 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  



Accordingly, the preponderance of the evidence is against the claim for left ear hearing loss and service connection is not warranted.


ORDER

Service connection for left ear hearing loss is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


